Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 01, 2015

The Court of Appeals hereby passes the following order:

A15A1344. DANIEL ERIC COBBLE v. THE STATE.

      Daniel Eric Cobble was convicted of two counts of felony obstruction of a law
enforcement officer in 2005. Following the denial of his motion for new trial, Cobble
appealed, and we affirmed his convictions. Cobble v. State, 297 Ga. App. 423 (677
SE2d 439) (2009). After the remittitur issued, Cobble filed an extraordinary motion
for new trial, which the trial court denied. Cobble appealed that order, and we
affirmed in an unpublished opinion. See Cobble v. State, Case No. A13A2347,
decided January 6, 2014. Cobble has since filed a motion to vacate his convictions,
which the trial court also denied. He appeals therefrom. We lack jurisdiction.

       A motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Cobble is not authorized to collaterally attack his convictions in this manner,
this appeal must be dismissed. See id.; see also Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2) (664
SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665) (2010).
Accordingly, Cobble’s appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             05/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.